DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 10 and 12 are objected to because of the following informalities:
Claim 1, line 2: --tool-- should be added between “drive” and “being”.
Claim 6, line 2: --tool-- should be added between “drive” and “being”.
Claim 10, line 2: “5” (between “tool” and “and”) should be removed.
Claim 12, line 3: “et” should be changed to --and--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the rotation speed" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the torque" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 11-13, the phrase "most preferably" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the limitation "the motor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the reducer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the motor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the reducer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al., U.S. PG-Pub 2009/0194446.
Regarding claims 1-3, Miller et al., discloses a rotary drive tool for coupling of a surgical instrument, the rotary drive tool being intended to be enclosed within an envelope in such a way that the rotary drive tool can be used in a sterile environment, the rotary drive tool comprising: a body (210, 214) comprising an end ( near 211) configured to removably engage the envelope intended to enclose the rotary drive tool, configured to removably engage a ring fixed to a bag comprising an opening to receive the surgical instrument, the ring and bag forming the envelope, and configured to prohibit any movement of rotation of the ring relative to the end of the body; and a coupling piece disposed within the body (222), the coupling portion being configured to engage and drive in rotation a surgical instrument (Fig. 4C and paragraph [0154]).
Regarding claims 4 and 5, Miller et al. discloses wherein an outer surface of the end (near 211) of the body (210, 214) comprises a longitudinal wedge configured to engage a longitudinal notch of the ring to prohibit any movement of rotation of the ring relative to the end of the body, and wherein the end has a conical shape (examiner annotated Fig. 4C below).

    PNG
    media_image1.png
    437
    498
    media_image1.png
    Greyscale


Regarding claims 6 and 7, Miller et al. discloses a rotary drive tool for coupling of a surgical instrument, the rotary drive tool being intended to be enclosed within an envelope in such a way that the rotary drive tool can be used in a sterile environment, the rotary drive tool comprising: a body (210, 214) comprising an end (near 211) configured to removably engage the envelope intended to enclose the rotary drive tool, a coupling piece disposed within the body (222), the coupling piece being configured to engage and drive in rotation a surgical instrument, wherein the end of the body entirely covers the coupling piece such that the coupling piece dies not extend from the end of the body; a motor (218) to drive in rotation the coupling piece; and a reducer (220) disposed between the motor and the coupling piece to set a rotation speed and torque transmitted to the coupling piece by the motor (Fig. 4C and paragraph [0154]).
Regarding claims 8-10, Miller et al. discloses wherein the body (210, 214) comprises an upper portion (210) having a central part enclosing the motor (218) and the reducer (220), the central part having a circular cross section; an accumulator (216) to supply electricity to the motor, a control circuit (247) configured to control the motor, the reducer and the accumulator; and wherein the body comprises a lower portion (214) forming a handle of the rotary drive tool and enclosing the accumulator and the control circuit (Figs. 4A and 4C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., U.S. PG-Pub 2009/0194446.
Regarding claims 11-13, Miller et al. discloses the invention essentially as claimed except for wherein the reducer has a speed reducing ratio between 85:1 and 110:1; wherein the motor and the reducer are configured to make the coupling piece to rotate at a rotation speed between 170 and 230 RPM and configured to transmit to the coupling piece a torque between 3, 5 and 7 Nm.
However, Miller et al. does disclose use of different size reducers (disclosed as gear assemblies) to operate at higher or lower speed reducing ratios and rotation speeds/torque and installing different sized reducers for a desired speed reducing ratio and rotation speed/torque (paragraphs [0156] and [0197]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the speed reducing ratio, rotation speed and torque to be between 85:1 and 110:1, 170 and 230 RPM and 3, 5 and 7 Nm in view of Miller et al. to permit meeting a desired need for a specific patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775